Title: From Thomas Jefferson to Caspar Wistar, 7 June 1804
From: Jefferson, Thomas
To: Wistar, Caspar


          
            Washington June 7. 04.
          
          Th: Jefferson returns his thanks to Doctr. Wistar for the copy of Segur’s Frederic which he shall read with great satisfaction knowing the author to be a man of talents and information. Baron Humboldt, Doctr. Fothergill and their companions arrived here some days ago. the Doctr. was already known by his works, and the emigration of such men as he & Priestly to end their days with us is an honorable testimony for us. we have something to expiate however for the treatment Dr. Priestly experienced from the dominant party. keep Faujas’ book as long as you please. I have written to him on the subject of the Mammoth and Megalonyx, and inclose you the letter for your perusal, after which you will have the goodness to return it, as I have no other copy. Affectionate salutations.
          
            P.S. I have omitted to state above, the extreme satisfaction I have recieved from Baron Humbodt’s communications. the treasures of information which he possesses are inestimable, and fill us with impatience for their appearance in print.
          
        